1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    THERESA BROOKE,                             Case No.: 18cv2263-LAB (JLB)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    JAI SIARAM, LLC, et al.,
15                              Defendant.
16
17         Plaintiff has filed a notice of dismissal with prejudice. Neither Defendant has
18   answered or otherwise appeared. Pursuant to Fed. R. Civ. P. 41(a), this action is
19   DISMISSED WITH PREJUDICE.
20
21         IT IS SO ORDERED.
22   Dated: October 29, 2018
23
24                                              Hon. Larry Alan Burns
                                                United States District Judge
25
26
27
28

                                                 1
                                                                           18cv2263-LAB (JLB)
